Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-8, 11-15 and 18-20 are currently pending.
Claims 2, 3, 9, 10, 16 and 17 are currently cancelled.
Claims 1, 4-6, 8, 11-13, 15 and 18-20 are currently amended.
The amendments to the claims have overcome the previous 35 USC 112 rejections.

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
Wang et al., “3-D BIQUATERNIONIC ANALYTIC SIGNAL AND APPLICATION TO ENVELOPE DETECTION IN 3-D ULTRASOUND IMAGING” 2012 (hereinafter Wang) teaches a method for displaying an ultrasound image, the method comprising:
acquiring, by a device comprising a memory storing instructions and a processor in communication with the memory, an input signal by performing detection on a to-be-detected object, the input signal comprising a three-dimensional (3D) radio-frequency (RF) signal (the Ultrasonix MDP scanner performing the data acquisition, page 5 section 5.3.1 first paragraph);
performing, by the device, a modulus calculation on the 3D RF signal to obtain envelope information in a 3D ultrasound image, the modulus calculation being at least used for directly acquiring a 3D amplitude of the 3D RF signal (the envelope detection page 4 col 2 last paragraph); and
displaying, by the device, the envelope information in the 3D ultrasound image, the envelope information being at least used for indicating the to-be-detected object (Fig. 4 & 5).
acquiring, by the device, a first hypercomplex signal corresponding to the 3D RF signal, the first hypercomplex signal being a sum of 8 components, and each component being represented by modulus values and angles of a plurality of analytic signals corresponding to the input signal (the signal’s 8 components expressed in eqn. 34 page 4); and
acquiring, by the device, the envelope information comprising a modulus value of the first hypercomplex signal, the modulus value of the first hypercomplex signal being used for representing the 3D amplitude of the 3D RF signal (the envelope signal page 4 col 2 last paragraph).
However the Wang and the prior art fails to anticipate or make obvious the limitations of: the collection of two hypercomplex signals represented by a Hilbert matrix, determining a correspondence between the components and transforming the second signal into the first signal.
Claims 8 and 15 are allowed for the same reasons.  The dependent claims 4-7, 11-14 and 18-20 are dependent claims of the allowed claims and are also allowed.
Wentao et al, CN103512960A, teaches a method for ultrasonic array imaging.  The invention comprises the following steps: performing wave beam forming processing according to signals collected by all array elements in an ultrasonic array, increasing the signal noise ratio of ultrasonic scanning line signals through space array gain, performing wavelet threshold denoising processing according to scanning line signals subjected to beam forming processing, performing envelope demodulation according to the ultrasonic scanning line signals subjected to wavelet threshold denoising processing, so as to envelopes of scanning signals, and performing image transformation processing on an image formed by scanning line envelope signals, so as to obtain a corrected scanned image.
However Wentao is silent concerning: acquiring, by the device, a second hypercomplex signal corresponding to the 3D RF signal, the second hypercomplex signal comprising 8 components, and each component being represented by a Hilbert transform of the input signal; acquiring, by the device, a correspondence between the components represented by the Hilbert Transform and the modulus values and angles of the plurality of analytic signals; and transforming, by the device, the second hypercomplex signal into the first hypercomplex signal according to the correspondence.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857